ORDER
PER CURIAM.
On consideration of Bar Counsel’s report regarding petitioner’s petition for reinstatement, the petition for reinstatement, and it appearing that petitioner filed his D.C. Bar R. XI, § 14(g) affidavit on October 14, 2010, and therefore is eligible to file the petition for reinstatement, it is
ORDERED that petitioner’s petition for reinstatement is granted subject to the conditions imposed by the state of Massachusetts. It is
FURTHER ORDERED that Peter A. Allen, Esquire is hereby reinstated to the Bar of the District of Columbia.